Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Stein on 8/29/2022.
The application has been amended as follows: 
In the Claims:
1. (CURRENTLY AMENDED) A method, comprising:
determining location information of a target reconstructed image block of a current to-be-encoded image block, wherein the target reconstructed image block is a reconstructed image block used to determine motion information of the current to-be-encoded image block;
obtaining a correspondence between location information of at least one reconstructed image block and at least one transform core pair, wherein the correspondence is based on a residual distribution of the current-to-be encoded image block and a characteristic of a first transform core pair;
determining the first transform core pair based on the correspondence and the location information of the target reconstructed image block, the determining comprising:
	determining at least two second transform core pairs based on the correspondence and the location information of the target reconstructed image block,
	encoding the current to-be-encoded image block based on each of the at least two second transform core pairs, and determining a rate-distortion cost corresponding to the current to-be-encoded image block obtained after the encoding, and
	using one of the at least two second transform core pairs, corresponding to a minimum rate-distortion cost, as the first transform core pair; 
transforming a residual signal of the current to-be-encoded image block based on the first transform core pair, to obtain a transform coefficient; and
transmitting only 1-bit indication information for a decoder side, wherein the indication information represents an index of the first transform core pair.
5. (CURRENTLY AMENDED) A method, comprising:
performing entropy decoding on a bitstream to obtain a quantized transform coefficient of a current to-be-reconstructed image block, and performing inverse quantization on the quantized transform coefficient to obtain a transform coefficient of the current to-be-reconstructed image block;
determining location information of a target reconstructed image block of the current to-be-reconstructed image block, wherein the target reconstructed image block is a reconstructed image block used to determine motion information of the current to-be-reconstructed image block;
obtaining a correspondence between location information of at least one reconstructed image block and at least one transform core pair, wherein the correspondence is based on a residual distribution of the current-to-be encoded image block and a characteristic of a first transform core pair;
determining the first transform core pair based on the location information of the target reconstructed image block and received only 1-bit indication information in the bitstream, where the indication information represents an index of the first transform core pair; and
performing inverse transform on the transform coefficient based on the first transform core pair, to reconstruct the current to-be-reconstructed image block.
8. (CURRENTLY AMENDED) An apparatus, comprising:
a non-transitory memory having processor-executable instructions stored thereon; and
a processor, coupled to the memory, configured to execute the processor-executable instructions to:
	perform entropy decoding on a bitstream to obtain a quantized transform coefficient of a current to-be-reconstructed image block;
	perform inverse quantization on the quantized transform coefficient to obtain a transform coefficient of the current to-be-reconstructed image block;
	determine location information of a target reconstructed image block of the current to-be-reconstructed image block, wherein the target reconstructed image block is a reconstructed image block used to determine motion information of the current to-be-reconstructed image block;
	obtain a correspondence between location information of at least one reconstructed image block and at least one transform core pair, wherein the correspondence is based on a residual distribution of the current-to-be encoded image block and a characteristic of a first transform core pair;
	determine the first transform core pair based on the location information of the target reconstructed image block and received only 1-bit indication information in the bitstream, where the indication information represents an index of the first transform core pair; and
	perform inverse transform on the transform coefficient based on the first transform core pair, to reconstruct the current to-be-reconstructed image block.
14. (CANCELLED)  
15. (CANCELLED)  
17. (CANCELLED)  
Allowable Subject Matter
Claims 1, 4-5, 7-8, 10-13, 16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483